                                                1 Nathan G. Kanute (CA Bar No. 300946)
                                                  SNELL & WILMER L.L.P.
                                                2 50 West Liberty Street, Suite 510
                                                  Reno, Nevada 89501
                                                3 Telephone: 775-785-5440
                                                  E-Mail: nkanute@swlaw.com
                                                4
                                                  Attorneys for Plaintiff
                                                5
                                                6                    IN THE UNITED STATES DISTRICT COURT
                                                7                        EASTERN DISTRICT OF CALIFORNIA
                                                8
                                                  SOLARMORE MANAGEMENT                          Case No. 2:19-cv-02544-JAM-DB
                                                9 SERVICES, INC., a California corporation,
                                                                                                STIPULATION FOR EXTENDING
                                               10                 Plaintiff,                    TIME FOR DEFENDANTS TO
                                                                                                RESPOND TO FIRST AMENDED
                                               11 v.                                            COMPLAINT AND ORDER
                                               12 JEFF CARPOFF and PAULETTE                     Complaint Served: Various Dates
                                                  CARPOFF, husband and wife; LAUREN             Response Deadline: July 12, 2021
Snell & Wilmer
             50 W. Liberty Street, Suite 510




                                               13 CARPOFF, an individual; ROBERT V.             New Response Deadline: September 13,
                 Reno, Nevada 89501




                                                  AMATO, an individual; PRISCILLA               2021
                    LAW OFFICES




                                               14 AMATO, an individual; ROBERT
                     775-785-5440
                          L.L.P.




                                                  KARMANN, an individual; RONALD J.
                                               15 ROACH, an individual; JOSEPH BAYLISS,
                                                  an individual; BAYLISS INNOVATIVE
                                               16 SERVICES, INC., a California corporation;
                                                  ARI J. LAUER, an individual; LAW
                                               17 OFFICES OF ARI J. LAUER; ALAN
                                                  HANSEN; an individual; SEBASTIAN
                                               18 JANO, an individual; STEVE WILDE, an
                                                  individual; RYAN GUIDRY, an individual;
                                               19 CARRIE CARPOFF-BODEN, an individual;
                                                  PATRICK MOORE, an individual; HALO
                                               20 MANAGEMENT SERVICES LLC, a
                                                  Nevada limited liability company;
                                               21 ALVAREZ & MARSAL VALUATION
                                                  SERVICES, LLC, a Delaware limited
                                               22 liability company; BARRY HACKER, an
                                                  individual; MARSHALL & STEVENS, INC.,
                                               23 a Delaware corporation; COHNREZNICK
                                                  CAPITAL MARKETS SECURITIES, LLC, a
                                               24 Maryland limited liability company;
                                                  FALLBROOK CAPITAL SECURITIES
                                               25 CORPORATION, a Florida corporation;
                                                  SCOTT WENTZ, an individual; RAINA
                                               26 YEE, an individual; VISTRA
                                                  INTERNATIONAL EXPANSION (USA)
                                               27 INC., fka RADIUS GGE (USA), INC., fka
                                                  HIGH STREET PARTNERS INC., a
                                               28
                                                                                            1    STIPULATION FOR EXTENDING TIME FOR
                                                                                                     DEFENDANTS TO RESPOND TO FIRST
                                                                                                      AMENDED COMPLAINT AND ORDER
                                       1 Maryland corporation; RADIUS GGE (USA),
                                         INC., fka HIGH STREET PARTNERS INC.,
                                       2 a Maryland corporation; MONTAGE
                                         SERVICES, INC., a California corporation;
                                       3 HERITAGE BANK OF COMMERCE, a
                                         California corporation; DIANA KERSHAW,
                                       4 an individual; CARSON TRAILER, INC., a
                                         California corporation; DAVID ENDRES, an
                                       5 individual; AHERN RENTALS INC., a
                                         Nevada corporation, AHERN AD, LLC, a
                                       6 Nevada limited liability company; EVAN
                                         AHERN, an individual; THE STRAUSS
                                       7 LAW FIRM, LLC, a South Carolina limited
                                         liability company; PETER STRAUSS, an
                                       8 individual; PANDA BEAR
                                         INTERNATIONAL, LTD., a Hong Kong
                                       9 corporation; PANDA SOLAR SOLUTIONS
                                         LLC, a Nevada limited liability corporation;
                                      10 DC SOLAR INTERNATIONAL, INC., a
                                         Nevis corporation; BAYSHORE SELECT
                                      11 INSURANCE, a Bahamian Corporation;
                                         CHAMPION SELECT INSURANCE, a
Snell & Wilmer




                                      12 Bahamian Corporation; JPLM DYNASTY
             50 West Liberty Street

             Reno, Nevada 89501




                                         TRUST, a Cook Island Trust; BILLIE JEAN
                 law offices




                                      13 TRUST, a Cook Island Trust; SOUTHPAC
                   Suite 510
                    L.L.P.




                                         INTERNATIONAL, INC., a Cook Islands
                                      14 Corporation,
                                      15                         Defendants.
                                      16
                                                  IT IS HEREBY STIPULATED by and between Plaintiff Solarmore Management
                                      17
                                           Services, Inc. (“Solarmore”) and Marshall & Stevens, Inc., David Endres, Carrie Carpoff-
                                      18
                                           Boden, Lauren Carpoff, Robert V. Amato, Joseph Bayliss, Bayliss Innovative Services,
                                      19
                                           Inc., Ari J. Lauer, and Law Offices of Ari J. Lauer (hereafter, the “Defendants”)
                                      20
                                           (collectively, the “Parties”), either for themselves or by and through their respective
                                      21
                                           counsel, that:
                                      22
                                                  Solarmore filed its First Amended Complaint in this Court on December 18, 2020.
                                      23
                                           The Defendants were personally served or waived service on various dates in January 2021;
                                      24
                                                  A number of the Defendants executed waivers of service for the First Amended
                                      25
                                           Complaint, which meant that their responses to Solarmore’s First Amended Complaint were
                                      26
                                           not due until March 22, 2021, at the earliest;
                                      27
                                                  Solarmore had previously agreed with various Defendants that had been personally
                                      28
                                                                                            2   STIPULATION FOR EXTENDING TIME FOR
                                                                                                    DEFENDANTS TO RESPOND TO FIRST
                                                                                                     AMENDED COMPLAINT AND ORDER
                                       1   served to extend the deadlines to respond to Solarmore’s First Amended Complaint for
                                       2   roughly 28 days until late March 2021;
                                       3         In the interest of having Defendants’ various responsive pleadings or motions to
                                       4   dismiss due on the same date, and thus Solarmore’s various oppositions and replies also due
                                       5   on the same date, Solarmore and certain Defendants stipulated to an extension of the
                                       6   deadline for Defendants to respond to the First Amended Complaint until April 22, 2021.
                                       7   See ECF Doc. No. 71;
                                       8         Solarmore and the Defendants further extended the response deadline for the
                                       9   Defendants to May 12, 2021 (see ECF No. 93) and July 12, 2021 (see ECF No. 108);
                                      10         Following subsequent discussions between Solarmore and the Defendants, the
                                      11   Parties agreed, and hereby request, that the undersigned Defendants’ deadline to respond to
Snell & Wilmer




                                      12   Solarmore’s First Amended Complaint shall be extended further to September 13, 2021 and
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices




                                      13   that Solarmore’s deadline to respond to any motion to dismiss be set at 60 days, as it
                   Suite 510
                    L.L.P.




                                      14   previously was by this Court;
                                      15         Additionally, given the numerous legal issues and causes of action asserted against
                                      16   Defendants, Solarmore and Defendants have agreed to, and hereby request, a modest
                                      17   modification of the page limits for briefing on Defendants’ motions to dismiss as follows:
                                      18   twenty (20) pages for Defendants’ initial motions; twenty (20) pages for Solarmore’s
                                      19   oppositions, and ten (10) pages for Defendants’ replies; and
                                      20         Finally, the Parties have agreed that it is in the best interests of the Parties and this
                                      21   Court that all discovery and the Rule 26(f) conference be stayed until 30 days after either
                                      22   (a) the hearing on Defendants’ motions to dismiss, or (b) the hearing date is taken off the
                                      23   Court’s calendar and the motions are deemed submitted on the papers.
                                      24         This is the fourth request for an extension.
                                      25         THEREFORE, pursuant to L. R. 143 and 144, the Parties hereby stipulate as follows:
                                      26         1.     The deadline for the Defendants to answer, object, or otherwise respond to
                                      27   Solarmore Management Services, Inc.’s First Amended Complaint shall be September 13,
                                      28
                                                                                         3      STIPULATION FOR EXTENDING TIME FOR
                                                                                                    DEFENDANTS TO RESPOND TO FIRST
                                                                                                     AMENDED COMPLAINT AND ORDER
                                       1   2021. Defendants’ motion briefs shall be limited to twenty (20) pages;
                                       2          2.     The deadline for Solarmore to file its oppositions to Defendants’ motions to
                                       3   dismiss shall be November 12, 2021. Solarmore’s oppositions shall be limited to twenty
                                       4   (20) pages;
                                       5          3.     The deadline for Defendants to file replies shall be December 3, 2021.
                                       6   Defendants’ replies shall be limited to ten (10) pages; and
                                       7          4.     All discovery and the Rule 26(f) conference between the Parties shall be
                                       8   stayed until 30 days after either (a) the hearing on Defendants’ motions to dismiss, or (b)
                                       9   the hearing date is taken off the calendar and the motions are deemed submitted on the
                                      10   papers.
                                      11          IT IS SO STIPULATED.
Snell & Wilmer




                                      12    DATED: July 9, 2021                             SNELL & WILMER L.L.P.
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices




                                      13
                   Suite 510
                    L.L.P.




                                                                                            By: /s/Nathan G. Kanute
                                      14                                                    Nathan G. Kanute
                                                                                            50 W. Liberty Street, Suite 510
                                      15                                                    Reno, NV 89501
                                                                                            Attorneys for Plaintiff
                                      16
                                      17
                                            Dated: July 8, 2021                             Dated: July 8, 2021
                                      18
                                            SMITH MCDOWELL & POWELL                         MILLER MILLER GERBER LLP
                                      19
                                      20    By: /s/C. Jason Smith (with permission)         By: /s/Corey Miller (with permission)
                                            C. Jason Smith                                  Corey Miller
                                      21    100 Howe Avenue, Suite 208 South                18301 Von Karman Ave, Ste 950
                                            Sacramento, CA 95825                            Irvine CA 92612
                                      22    Attorneys for David Endres                      Attorneys for Carrie Carpoff-Boden

                                      23
                                            Dated: July 9, 2021                             Dated: July 9, 2021
                                      24
                                      25    /s/Ari J. Lauer (with permission)               /s/Ari J. Lauer (with permission)
                                            Ari J. Lauer                                    The Law Office of Ari J. Lauer
                                      26
                                      27
                                      28
                                                                                        4       STIPULATION FOR EXTENDING TIME FOR
                                                                                                    DEFENDANTS TO RESPOND TO FIRST
                                                                                                     AMENDED COMPLAINT AND ORDER
                                       1   Dated: July 9, 2021                          Dated: July 8, 2021
                                       2   /s/Lauren Carpoff (with permission)          G&B Law, LLP
                                       3   Lauren Carpoff

                                       4                                                By:/s/James R. Felton (with permission)
                                                                                        James R. Felton
                                       5                                                16000 Ventura Blvd, Ste 1000
                                       6                                                Encino CA 91436
                                                                                        Attorneys for Marshall & Stevens, Inc.
                                       7
                                       8   Dated: July 9, 2021                          Dated: July 9, 2021
                                       9   /s/Joseph Bayliss (with permission)          /s/Joseph Bayliss (with permission)
                                           Joseph Bayliss                               Bayliss Innovative Services, Inc.
                                      10
                                      11
Snell & Wilmer




                                      12   Dated: July 9, 2021
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices




                                      13
                   Suite 510




                                           /s/Robert V. Amato (with permission)
                    L.L.P.




                                           Robert V. Amato
                                      14
                                      15
                                      16
                                      17
                                      18        IT IS SO ORDERED.
                                      19
                                           Dated: July 12, 2021                   /s/ John A. Mendez
                                      20                                          THE HONORABLE JOHN A. MENDEZ
                                      21                                          UNITED STATES DISTRICT COURT JUDGE
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                    5       STIPULATION FOR EXTENDING TIME FOR
                                                                                                DEFENDANTS TO RESPOND TO FIRST
                                                                                                 AMENDED COMPLAINT AND ORDER
